Citation Nr: 1824917	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-27 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel
INTRODUCTION

The Veteran had active duty from February 8, 1988, to March 8, 1988 (one month).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.

Following a May 2014 Board decision, the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In January 2015, the CAVC granted an amended joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the May 2014 Board decision, and remanded the matter to the Board for action consistent with the terms of the JMR.

In May 2015, December 2015, and July 2016 the Board remanded the claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of issue of bilateral hip disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's back disability was caused or aggravated by his service-connected stress fracture right tibia disability.


CONCLUSION OF LAW

The criteria for service connection for low back disability on a secondary basis have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for a back disability that he asserts was caused or aggravated by his service-connected stress fracture right tibia.

Initially, the Board finds that the Veteran has a current diagnosis of low back pain secondary to degenerative arthritis.  The first clinical documentation of the onset of a chronic low back disability is dated in 2009, more than 20 years after service separation from his period of military service.

Additionally, the STRs are negative for any complaints, diagnoses, or treatments for a back disability.

The record reflects that service connection is currently in effect for stress fracture right tibia.  Thus, the Veteran has satisfied the second element of secondary service connection.

Following the VA examination in January 2016, the examiner reviewed the medical records and opined that the claimed low back condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there is not a nexus between the Veteran's tibia conditions and his degenerative disc disease.  The examiner noted that the Veteran's lower back is non-tender, and the x-rays show minimal degenerative changes which are consistent with normal aging process of a 47 year old male, and therefore is as unlikely as not to be related to his right tibia fracture and its residuals.  

Consequently, the medical opinion evidence is against the claim.

The Veteran was next afforded a VA examination in September 2016.  Following review of the record, the examiner stated that the Veteran's chronic lower back pain secondary to degenerative arthritis is not caused by or aggravated by his right leg disability.  The examiner noted that degenerative arthritis is a natural condition that occurs due to degeneration of cartilage with advanced age.

Consequently, this medical opinion evidence is also against the claim.

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disability.

In support of his assertion, the Veteran submitted a statement from a private physician in August 2017.  The physician stated the Veteran has a history of worsening back pain due to spinal arthritis.  However, the physician merely stated that the Veteran asserted the problem was caused by his military service.  The Board notes that no further explanation or rationale was provided for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of that evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the January 2016 and September 2016 opinions to be most probative.  The VA examiners clearly reviewed medical records in the claims folder, in addition to the medical literature.  The examiners provided an opinion that is supported by and consistent with the evidence of record.  They both provided an alternative theory to address the etiology of the current back disorder - namely, the aging process.  There is no positive medical evidence to the contrary of this opinion in the claims file.  In contrast, the private medical opinion did not provide sufficient rationale addressing the basis for the etiology opinion and the Board finds the opinion to warrant a lesser degree of probative weight than the other evidence of record.

The Board has also considered the Veteran's statements asserting a nexus between his degenerative disc disease and his service-connected disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative disc disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  As such, the Board places greater weight upon the January 2016 and September 2016 opinions of the VA examiners.

The Board also finds that the Veteran is not entitled to presumptive service connection for arthritis of the spine.  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from active duty in 1988.  No diagnosis of arthritis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In conclusion, the Board finds that service connection for back disability secondary to service-connected stress fracture right tibia is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

In January 2016 and September 2016, VA provided the Veteran a medical examination to evaluate his back disability.  As to the back disability, the examination was adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative, as to the claim decided, has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





ORDER

Service connection for a back disability, secondary to the service-connected stress fracture right tibia, is denied.


REMAND

As to the neck claim, the March 2010 VA examination found that the Veteran's hip disability was not caused by or aggravated by the service-connected stress fracture right tibia.  As a rationale, the examiner simply listed "literature review" without any discussion of the literature or explaining how the examiner came to this conclusion.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, a supplemental medical opinion should be obtained that provides an adequate rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, including a copy of this Remand, to the VA examiner who conducted the September 2016 examination for an addendum opinion.  If the September 2016 examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire file must be reviewed by the examiner.  After reviewing the record, the examiner is asked to provide responses to the following:

The examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's right and left hip disability was aggravated by his service-connected right leg disability.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The examination report must include a complete rationale for all opinions expressed.

2.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


